MORRISON, Presiding Judge.
The offense is the possession of whiskey in a dry area; the punishment, 30 days in jail and a fine of $200.00.
Our state’s attorney has confessed error herein, and we agree.
*320Bill of Exception No. 5 reflects that the witness Armstrong was called by the appellant on the issue of his reputation. The bill recites that the court refused to permit the witness to testify and that, if he had been permitted to, he would have given testimony that he was well acquainted with the defendant and his general reputation in the community in which he lived, and that said general reputation of the defendant as being a peaceable and law-abiding citizen was good.
This is such a certificate of error as is binding upon this court. Jean v. State, 163 Texas Crim Rep. 533, 294 S.W. 2d 406, and Johnson v. State, 138 Texas Cr. Rep. 188, 135 S.W. 2d 485.
The judgment is reversed and the cause remanded.